Appeal by the defendant from an order of the County Court, Dutchess County (Dolan, J.), dated March 31, 2004, which denied his motion pursuant to CPL 440.20 to vacate a judgment of the same court rendered February 3, 1995.
Ordered that the order is affirmed.
The defendant’s contention that his sentencing as a persistent felony offender violated his constitutional right to a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000]), is unpreserved for appellate review and, in any event, is without merit (see People v Rivera, 5 NY3d 61 [2005], cert denied — US —, 126 S Ct 564 [Oct. 31, 2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]).
*491The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. H. Miller, J.P., Cozier, Ritter and Dillon, JJ., concur.